DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.

This Office action is in response to Applicant’s amendment filed September 30, 2022.  Applicant has amended claims 1 and 15.  Currently, claims 1-15 and 18-20 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20220111 and 20220630.

The rejection of claims 1-15 and 18-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s amendments and remarks.

The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-7, 10-14 and 18-20 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kilkenny et al, US 2007/0185004, is maintained for the reasons of record.

The provisional rejection of claims 1-15 and 18-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-20 of copending Application No. 16/994,703 is maintained for the reasons of record.

                                           NEW GROUNDS OF REJECTION

Claim Objections
Claim 15 is objected to because of the following informalities:
In instant claim 15, a methyl group is missing in the bottom right portion of the structure of the soil entrainment polymer.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive.
Applicant argues that Kilkenny et al, US 2007/0185004, lumps all of their disclosed surfactants together, and does not make a distinction between high emulsifying and low emulsifying surfactants, as required by applicant in instant claim 1.  However, the examiner respectfully disagrees.  Specifically, the examiner asserts that instant claim 1, as presently written, does not require a high emulsifying surfactant, since the limitation “50% or less by weight of the system of a high emulsifying material” includes 0% by weight.  Furthermore, the examiner asserts that Kilkenny et al, US 2007/0185004, clearly discloses that their hard surface cleaning composition contains Neodol 91-8 in an amount of 0.02% by weight (see Table 12 in paragraph 141).  The examiner notes that Neodol 91-8 is an ethoxylated alcohol that has an HLB of 13.7, as disclosed by applicant on page 9, lines 19-21, of the instant specification, and that this teaching by Kilkenny meets the limitation of “a nonionic ethoxylate having an HLB value of from about 13 to about 20” that is recited in instant claim 1.  Furthermore, the examiner respectfully maintains that Kilkenny et al clearly discloses that their composition contains cationic biocides in an amount of 0.1-0.5% by weight, wherein suitable cationic biocides include chlorhexidine acetate and polyhexamethylene biguanide, and wherein quats are optional (see abstract, paragraphs 19, 62 and 141, and Examples 1-10), per the requirements of the instant invention.
The examiner notes that applicant has requested that the obviousness-type double patenting rejection over copending Application No. 16/994,703 be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
October 25, 2022